Citation Nr: 9908262	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-50 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 23, 1992 for 
a grant of service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1978 and from May 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a May 1995 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the assignment of an effective date prior to March 23, 
1992 for a grant of service connection for bipolar disorder.  

The record reflects that the veteran had raised the issue of 
entitlement to service connection for infertility and 
abnormal menstruation in December 1994.  That claim was 
denied by rating action of October 1996.  The record also 
reflects that the veteran raised the issue of entitlement to 
an increased evaluation for bipolar disorder in November 1994 
and in February 1995.  The claim for an increased evaluation 
was denied in an August 1997 rating action.  The veteran did 
not appeal either decision and accordingly neither issue is 
before the Board for adjudication. 

The Board notes that documentation in the file indicates that 
the veteran's claims folder was thought to be lost in April 
1996.  Accordingly, the folder was rebuilt.  However, the 
files which were forwarded to the Board appear to include 
both the original claims folder and the rebuilt folder.


FINDINGS OF FACT

1.  On June 14, 1984, the veteran submitted VA Form 21-526, 
Application for Compensation or Pension, claiming entitlement 
to service connection for a nervous condition.

2.  By rating action of January 1985, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The evidence of record at the time of that 
decision consisted of incomplete service medical records and 
a VA hospitalization report reflecting that the veteran was 
hospitalized in May and June 1984, at which time a diagnosis 
of paranoid schizophrenia was made.  That decision was not 
appealed by the veteran

3.  The veteran filed to reopen her claim unsuccessfully in 
May 1988 and on several occasions thereafter.  Additional 
service medical records were furnished in November 1988.  
These records showed that the veteran was hospitalized from 
December 1982 to January 1983, and from January 1983 to 
February 1983, during which time she was treated for 
psychosis.  Additional service medical records were submitted 
in 1993, which were largely duplicative of those received in 
1988.

5.  On March 23, 1992 the veteran filed to reopen her claim.  
In September 1994, service connection for bipolar disorder 
was granted by a RO hearing officer, based upon evidence 
which included the supplemental service medical records which 
were submitted in 1988 and 1993.  The decision of the hearing 
officer was effectuated in a September 1994 rating action in 
which service connection was granted for bipolar disorder and 
a 30 percent evaluation was assigned, effective from March 
23, 1992.


CONCLUSION OF LAW

The proper effective date for the award of service connection 
for a psychiatric disorder, currently characterized as 
bipolar disorder, is June 14, 1984, the date the veteran's 
original claim was received by the VA.  38 U.S.C.A. § 
5110(b)(1) (West 1991); 38 C.F.R. §§ 3.156(c), 3.400(b)(2), 
(q)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a). The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist under 38 U.S.C.A. § 5107.

Pertinent Law and Regulations

Service connection

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service or in the case 
of psychosis was manifested to a compensable degree within 
one year after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998). 

Effective dates

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.1(r), 3.151, 3.400(q)(1)(ii).

The provisions of 38 C.F.R. § 3.400(q)(2) provide that where 
new and material evidence consists of service department 
records (since it is considered these records were lost or 
misplaced) the effective date will be assigned to agree with 
the evaluation or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  

Under the provisions of 38 C.F.R. § 3.156(c), where new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered.  This 
contemplates that official service department records which 
presumably had been misplaced have been located and forwarded 
to VA.  Where such records clearly support the assignment of 
a rating over a part or the entire period of time, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.

Factual Background

The service medical records reflected that upon enlistment 
examination conducted in March 1978, a psychiatric evaluation 
was normal. 

On June 14, 1984 the veteran filed a claim of entitlement to 
service connection for a nervous disorder.  

In August 1984, the RO received a VA hospitalization report 
which showed that the veteran had been hospitalized from May 
to June 1984 for treatment of psychotic symptoms.  The report 
indicated that the veteran had been hospitalized twice 
previously for psychiatric treatment; the first time at the 
age of 16 after having taken LSD, and the second time during 
service in February 1983.  A diagnosis of paranoid 
schizophrenia was made. 

By rating action of January 1985, the RO denied the claim of 
entitlement to service connection for a nervous disorder 
reasoning that the service medical records were negative for 
evidence of the claimed condition and because a diagnosis of 
schizophrenia was not made within the year following the 
veteran's discharge from service.  Notification of the denial 
of the claim was sent to the veteran in January 1985 and in 
April 1985.  That decision was not appealed.

In May 1988, the veteran filed to reopen her claim.  A July 
1988 VA Form 21-6789 reflects that the RO was to request 
additional service medical records.  In September 1988, the 
RO was informed by the National Personnel Records Center that 
all medical records had been forwarded to the RO in July 
1984.  

In October 1988, the RO received a duplicate VA 
hospitalization report which showed that the veteran had been 
hospitalized from May to June 1984.  By rating action of 
October 1988, the RO determined that no new and material 
evidence had been submitted with which to reopen the claim of 
entitlement to service connection for a psychiatric disorder.

In November 1988, the RO received VA medical records dated 
from August to October 1988.  These records included a VA 
hospitalization report which reflected that the veteran was 
hospitalized from August to September 1988 for treatment of 
chronic paranoid schizophrenia.  The records revealed that 
she was followed by VA psychology in September and October 
1988.

Additional service medical records were furnished in November 
1988.  These records include an enlistment examination dated 
in February 1979 which showed that a psychiatric evaluation 
conducted at that time was normal.  The records also showed 
that the veteran was hospitalized from December 1982 to 
January 1983, following which a final diagnosis was made of 
reactive psychosis manifested by acute onset, loose 
associations, paranoid delusional thinking and anxiety, 
stress, probably chemically induced or due to medical 
problems.  The records also showed that the veteran was again 
hospitalized from January 1983 to February 1983.  A 
psychological consultation conducted at the end of January 
1983 while the veteran was hospitalized revealed an 
impression of transient psychotic episode in a personality 
disorder, possibly drug related.  A final diagnosis of 
atypical psychosis (brief), presumably drug related, acute 
severe, treated, improved as manifested by sudden onset of 
transient paranoid delusions, confusion and impaired reality 
testing, was made..  The service medical records also reflect 
that the veteran apparently opted not to undergo a separation 
examination.

In a November 1988 rating action, the RO denied entitlement 
to service connection for schizophrenia, reasoning that the 
additional service medical records were negative for evidence 
of schizophrenia.  The veteran was advised of this 
determination in October 1988 and in November 1988.  The 
veteran filed a Notice of Disagreement with that 
determination in November 1988.  A Statement of the case was 
issued in December 1988.  A substantive appeal was not filed 
following the issuance of the Statement of the Case.

The veteran filed to reopen the claim of entitlement to 
service connection for a psychiatric disorder in August 1990.  
By rating action of September 1990, the RO determined that 
the claim remained denied.  The veteran was advised of the 
denial of the claim in October 1990.

The veteran filed to reopen the claim in December 1990.  In 
February 1991, the RO received additional evidence which 
included a VA hospitalization report dated in December 1990 
which showed that a diagnosis of bipolar disorder, manic with 
psychotic features was made at that time.  Also received was 
a VA hospitalization report which showed that the veteran had 
been hospitalized from September 1988 to January 1989 for 
treatment of schizophrenia and low back pain.  In a March 
1991 rating action, the RO determined that new and material 
evidence had not been submitted with which to reopen the 
claim.  The veteran was advised of that determination in 
March 1991.

On March 23, 1992 the veteran filed to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
In April 1992, a VA hospitalization report dated in March 
1992 was received which revealed that the veteran was 
primarily treated at that time for bipolar disorder.  In an 
April 1992 rating action, the RO determined that no change 
was warranted in the prior denial of service connection.  The 
veteran was notified of this determination in April 1992.  A 
Notice of Disagreement was filed in May 1992.  A Statement of 
the Case was issued in June 1992.  It appears that 
correspondence from the veteran received in August 1992 was 
accepted as a substantive appeal.

Additional service medical records were received in February 
1993, although it appears that many of these records were 
duplicative of those previously received in November 1988.  

By rating action of February 1993, the RO determined that no 
change was warranted in the prior denial of service 
connection for a psychiatric disorder.  A Supplemental 
Statement of the Case was issued in February 1993.

In October 1993, the veteran advised the RO that she had been 
hospitalized in September 1993, and requested that those 
records be obtained.  In November 1993, a VA hospitalization 
report was received which showed that the veteran was treated 
from September 1993 to October 1993 for a relapse of bipolar 
disorder.  By rating action of January 1994, service 
connection for a psychiatric disorder was denied.  The 
veteran was advised of that determination in February 1994.  
She then filed to a Notice of Disagreement with that decision 
in March 1994. 

In a May 1994 rating action, the RO determined that new and 
material evidence with which to reopen the claim had not been 
presented.  The veteran was advised of that determination in 
May 1994.

In May 1994, the veteran again filed to reopen her claim and 
at that time she requested that a hearing be scheduled.  The 
veteran presented testimony at a hearing held at the RO in 
August 1994.  In September 1994, a RO hearing officer having 
considered evidence which included: the veteran's hearing 
testimony, service medical records dated from 1979 to 1983, 
and VA medical records dated from 1984 to 1994, granted 
service  connection for bipolar disorder.  The decision of 
the hearing officer was effectuated in a September 1994 
rating action which service connection was granted for 
bipolar disorder and a 30 percent evaluation was assigned 
effective from March 23, 1992.

In November 1994 and in February 1995, the veteran filed a 
claim for an earlier effective date for the grant of service 
connection for a psychiatric disorder, requesting that an 
effective date of the date of her original claim in 1984 be 
assigned.  By rating action of May 1995, the RO denied an 
earlier effective date for the grant of service connection 
for bipolar disorder.  The veteran was notified of that 
determination in May 1995 and filed a Notice of Disagreement 
with that determination in September 1995.  A Statement of 
the Case was issued in October 1996.  A substantive appeal 
was filed in October 1996 at which time the veteran requested 
a Board hearing.  A second substantive appeal was filed in 
December 1996 at which time she apparently withdrew her 
request for a Board hearing, but requested a hearing before a 
RO hearing officer.

The veteran presented testimony at a hearing held at the RO 
in February 1997.  She testified that she was first 
hospitalized for a psychiatric disorder in 1983 while on 
active duty and that shortly following service she was again 
hospitalized in 1984.  She stated that after 1984 she started 
filing claims practically every year because she kept 
receiving treatment for her psychiatric disability.  She 
indicated that she believed that the grant of service 
connection had been made based upon essentially the same 
evidence that had been used to deny her claim.  She testified 
that a diagnosis of bipolar disorder was initially made in 
1992, but that the condition was the same as that which was 
treated in 1984, except that the name had changed.  The claim 
for an earlier effective date was denied by the hearing 
officer in an April 1997 Supplemental Statement of the Case.

Following the receipt of VA treatment reports dated from 
November 1996 to May 1997 and a VA examination report dated 
in June 1997 the RO denied the claim of entitlement to an 
effective date prior to March 23, 1992 in an October 1997 
Supplemental Statement of the Case.

Analysis

The veteran maintains that an effective date prior to March 
23, 1992 for the grant of service connection for a 
psychiatric disorder, currently characterized as bipolar 
disorder, is warranted.  In this regard, she specifically 
maintains that service connection for the psychiatric 
disorder should be assigned from 1984, when the claim for a 
psychiatric disorder was originally filed.

In this case, the veteran filed her original claim of 
entitlement to service connection for a nervous condition on 
June 14, 1984.  The claim was initially denied in a January 
1985 rating action, at which time the evidence which was 
considered by front of the RO consisted only of incomplete 
service medical records which showed no evidence of any 
complaints, treatment, findings or diagnosis of a psychiatric 
disorder in service, and a VA hospitalization report which 
showed that the veteran had been hospitalized from May to 
June 1984 for treatment of psychotic symptoms, which were 
diagnosed as paranoid schizophrenia.  The RO denied the claim 
reasoning that the service medical medical records were 
negative for evidence of the claimed condition and because a 
diagnosis of schizophrenia was not made within the year 
following the veteran's discharge from service.  

The June 1985 rating action was not appealed by the veteran 
and accordingly it became final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.302, 20.1103 (1998).  Following a final 
determination a claim may be reopened with new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that the effective date to be assigned where 
there has been a final disallowance followed by a reopened 
claim with new and material evidence will be the date of the 
new claim or the date entitlement arose, whichever is later.  
See Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 
3.400(q) (1998).  It was under the provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii) that the current effective date of March 
23, 1992 was assigned. 

Although the June 1985 rating action represents a prior final 
decision, 38 C.F.R. § 3.156(c) provides that where new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered.  This 
contemplates that official service department records which 
presumably had been misplaced have been located and forwarded 
to VA.  Where such records clearly support the assignment of 
a rating over a part or the entire period of time, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.

VA regulations also specifically provide that where new and 
material evidence consists of service department records 
(since it is considered these records were lost or misplaced) 
the effective date will be assigned to agree with the 
evaluation or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2).  On claims for direct 
service connection the effective date will be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the day of receipt of 
claim will be the effective date of service connection.  38 
C.F.R. § 3.400(b)(2).

In this case, additional service medical records which were 
not on file at the time of the original denial of the claim 
in June 1985, were received in November 1988 and in February 
1993.  These service medical records showed that the veteran 
was hospitalized twice just prior to discharge from service.  
The first hospitalization was from December 1982 to January 
1983, at which time a final diagnosis of reactive psychosis 
was made.  She was again hospitalized from January 1983 to 
February 1983, at which time a diagnosis of atypical 
psychosis (brief), presumably drug related, acute severe, 
treated, improved as manifested by sudden onset of transient 
paranoid delusions, confusion and impaired reality testing.  
It was at least partially upon consideration of the 
additional service medical records that the claim was 
reopened and service connection granted in the September 1994 
rating action.

The United States Court of Veterans Appeals noted, in Spencer 
v. Brown, 4 Vet. App. 283 (1993), that "where the claim is 
reopened on the basis of new and material evidence from 
service department reports, the VA has consistently treated 
it as a true 'reopening' of the original claim and a review 
of the former disposition in light of the service department 
reports which were considered to have been lost or mislaid, 
and the award of benefits is made retroactive to the date of 
the original claim.  See 38 C.F.R. § 3.400(q)(2) [ ]; VA G.C. 
Digested Opinion, July 17, 1984, (stating that § 3.400(q)(2) 
reflects 'a long-standing VA policy treating supplemental 
service department reports correcting prior erroneous reports 
as providing a basis for an award of benefits based on the 
veteran's original claim.'"  Id. at 293.  

The additional service medical records, when considered in 
conjunction with the fact that the veteran was hospitalized 
for treatment of a psychiatric disorder diagnosed as paranoid 
schizophrenia in May 1984, just one year and two months 
following service, clearly support the assignment of service 
connection effective as of the date of the original claim.  
38 C.F.R. § 3.156(c).  Under the circumstances of this case, 
since the claim was reopened and granted at least partially 
based on the receipt of service department records which were 
not of record at the time of the original denial, the 
effective date for the grant of service connection for a 
psychiatric disorder is the date of receipt of the original 
claim, June 14, 1984.  See 38 C.F.R. §§ 3.156(c), 
3.400(q)(2).  Since the veteran did not filed her original 
claim for benefits within one year after her separation from 
service, June 14, 1984, is the earliest effective date which 
may be assigned for an award of service connection for a 
psychiatric disorder.  To this extent, the appeal is granted.


ORDER

An effective date of June 14, 1984, for the award of service 
connection for a psychiatric disorder, characterized as 
bipolar disorder, is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

